PER CURIAM.
Kontney Faurisma appeals three orders granting restitution. He argues that the trial court erred in entering the restitution orders without providing him with notice, a hearing, or an opportunity to object. The State agrees that the trial court erred. See Iaconetti v. State, 869 So.2d 695 (Fla. 2d DCA 2004).
Mr. Faurisma preserved this issue for appeal by filing a motion to correct a sentencing error pursuant to Florida Rule of Criminal Procedure 3.800(b)(2). However, the trial court did not rule on the motion within sixty days so it is deemed denied. See Fla. R.Crim. P. 3.800(b)(1). Because the trial court should have held a hearing, required the State to prove the appropriate amount of restitution, and given Mr. Faurisma notice of the hearing and an opportunity to be heard, we must reverse the orders and remand for a de novo *498restitution hearing. See § 775.089(7), Fla. Stat. (2009); Iaconetti, 869 So.2d at 700.
Reversed and remanded.
ALTENBERND, KELLY, and KHOUZAM, JJ., Concur.